ITEMID: 001-90931
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MEHMET ALİ ÇELİK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1972 and is remanded in custody in Diyarbakır prison.
5. On 12 October 1998 the applicant was taken into police custody on suspicion of membership of Hizbullah, an illegal organisation.
6. On 19 October 1998 a single judge at the Batman Magistrates’ Court remanded him in custody.
7. On 11 November 1998 the public prosecutor at the Diyarbakır State Security Court filed a bill of indictment against the applicant and three other persons. The applicant was charged with attempting to undermine the constitutional order, an offence proscribed by Article 146 § 1 of the former Criminal Code. According to the information in the case file, the proceedings against the applicant are still pending at first instance, which is now the Diyarbakır Assize Court, and the applicant remains in detention on remand.
8. During the proceedings, the first-instance courts have examined the applicant’s continued detention at the end of every hearing, either on their own motion or at the applicant’s request. The courts ordered the applicant’s continued detention, having regard to the nature of the offence, the state of evidence and the content of the file on each occasion.
VIOLATED_ARTICLES: 13
5
6
